                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

SECURITIES AND EXCHANGE
COMMISSION,

                  Plaintiff,                                 Case No. 3:12-cv-519

       v.

REX VENTURE GROUP, LLC d/b/a
ZEEKREWARDS.COM, and PAUL BURKS,

                  Defendants.



                                ORDER DISSOLVING FREEZE

       This matter is before the Court upon Non-party Banca Comerciala Victoriabank SA’s

(“Victoriabank”) Motion for Dissolution of the February 12, 2016 Order Freezing Assets.

Victoriabank renews its request that the Court unfreeze $13,174,015.48 in funds held at

Victoriabank’s correspondent bank account at the Bank of New York Mellon in New York. For

the reasons stated in open court on October 1, 2019, now having been affirmed by the United

States Court of Appeals for the Fourth Circuit,

       IT IS THEREFORE ORDERED that Victoriabank’s Motion is GRANTED.                  The

February 12, 2016 Freeze Order ([ECF No. 470]) is hereby immediately dissolved as to

Victoriabank.

                                           Signed: February 23, 2021




        Case 3:12-cv-00519-GCM Document 804 Filed 02/23/21 Page 1 of 1
